Citation Nr: 0535200	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  99-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for type 
II diabetes mellitus (T2DM).

2.  Entitlement to service connection for chronic fatigue 
with desire to sleep as secondary to service-connected T2DM.

3.  Entitlement to service connection for headaches as 
secondary to T2DM.

4.  Entitlement to service connection for a bilateral eye 
disorder as secondary to T2DM.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  Other periods of reserve service are noted as well.  
Information from the Department of the Army, 2nd Battalion, 
379th Regiment, 1the Brigade, 95th Division, dated in December 
2003 could not verify active duty in 1980, only membership 
effective November 1980.  The veteran's service medical 
records verify active duty for training in August 1992 and 
June 1998.  

This appeal previously included issues now resolved by 
appellate decision or by action of the agency of original 
jurisdiction.  The issues for resolution in the instant 
decision are on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO). The Board of Veterans' 
Appeals (Board) remanded the case in September 2004.  It is 
now ready for appellate resolution.

The veteran has consistently styled his claims for chronic 
fatigue, headaches, and bilateral eye disorder as secondary 
to T2DM.  He has never asserted the incurrence or aggravation 
of any of these while in active service.  Consequently, this 
decision addresses on the secondary service connection theory 
of entitlement to compensation.


FINDINGS OF FACT

1.  The veterans T2DM is managed with oral hypoglycemic 
agents and diet without use of insulin or restriction of his 
activities.

2.  T2DM does not cause or aggravate the veteran's fatigue 
with desire to sleep.

3.  T2DM does not cause or aggravate the veteran's headaches.

4.  T2DM does not cause or aggravate the veteran's bilateral 
eye disorder. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for T2DM are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.120, Diagnostic Code 
7913 (2005).

2.  The veteran's fatigue with desire to sleep is not 
proximately due to or the result of service-connected T2DM.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).

3.  The veteran's headaches are not proximately due to or the 
result of service-connected T2DM.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).

4.  The veteran's bilateral eye disorder is not proximately 
due to or the result of service-connected T2DM.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran filed the form initially required to obtain VA 
benefits.  No other form is specifically required to 
prosecute his claims.  38 U.S.C.A. § 5102 (West 2002.

VA notified the veteran of the information and evidence 
necessary to prosecute his claims by letters of August 2002 
and December 2003.  The first predated adjudication of the 
veteran's claims.  The veteran's claim then was for service 
connection for T2DM.  Whereas VA granted that claim, no 
further notice pursuant to the VCAA is required regarding the 
instant appeal from the initial rating of T2DM.  VAOPGCPREC. 
8-2003.  VA has reviewed the evidence and conducted 
additional development of evidence as required by the 
governing statute.  38 U.S.C.A. § 7105(d) (West 2002).

Regarding the secondary service connection claims, the 
letters notified the veteran of the information and evidence 
necessary to substantiate the claims, of which information 
and evidence the veteran must produce, including evidence in 
his possession, and of which information and evidence VA 
would attempt to obtain.  VA has discharged its duty to 
notify.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

VA has obtained all pertinent evidence of which it had 
notice.  The veteran reported in November 2002 and in April 
2005 that there is no more evidence to consider.  VA 
certified to in November 2002 that certain service records 
were unobtainable and further efforts to obtain them were 
futile.  The unobtainable records were service records of no 
bearing on the issues of rating a service-connected 
disability or on whether other conditions are secondary to 
the service-connected condition.  Consequently, the 
requirement to notify the veteran of this failure to obtain 
evidence, 38 C.F.R. § 3.159(e) (2005), is moot.  VA examined 
the veteran on multiple occasions.  The examination reports 
include medical opinions as necessary to decide the issues on 
appeal.  VA has discharged its duty to assist the veteran to 
obtain evidence to prosecute his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).



II.  Higher Initial Rating

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

Under the facts of this case, discussed below, there is no 
change in the severity of a disability under consideration 
that would require that any higher rating be effective for 
less than the entire period under review.  Thus, there can be 
no prejudice to the appellant for the Board to now consider 
the appropriate rating of the disability at issue.

The veteran's T2DM is rated 20 percent disabling.  He asserts 
he is entitled to a higher rating because his diabetes is 
uncontrolled.  The evidence reveals his T2DM does not meet 
the criteria for the next higher rating, consequently his 
claim must fail.

The criteria for a 20 percent rating are that the diabetes 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  For a 40 percent rating, diabetes 
must require insulin, restricted diet, and regulation of 
activities.  For a 60 percent rating, diabetes must require 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  For a 100 
percent rating, diabetes must require more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.120

Neither "uncontrolled" nor "controlled" are among the VA 
criteria for rating diabetes.  The VA outpatient treatment 
records from May 2002 to March 2005 included several 
notations that diabetes was not controlled.  The veteran was 
initially treated with one hypoglycemic agent.  In September 
2003, another was added.  On VA compensation examination in 
November 2004, his blood sugar was still somewhat elevated.  
A February 2005 treatment record noted the veteran had lost 
track of his medication, which he was about to resume.  The 
duration for which he was untreated is not of record.

VA compensation examinations of December 2002 and November 
2004, corroborated by previous and subsequent outpatient 
records, show there is no record of use of insulin or of 
restriction of any activity.  He has never been hospitalized 
or made monthly or more frequent visits to a diabetic care 
provider.

In short, however far above the norm the veteran's serum 
blood sugar above the norm may be, it is not a basis for a 
higher rating.  He fails to show any of the criteria for a 
rating in excess of 20 percent.  The preponderance of the 
evidence is against the claim.  The claim is denied.



III.  Secondary Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).  The claimed disability can be 
connected with service because it is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).  The disability can also be that 
amount of additional impairment that results when a service 
connected condition aggravates another condition it did not 
directly cause.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the preponderance of the medical evidence is 
against finding that T2DM either directly caused or 
aggravated his reported fatigue and desire to sleep 
excessively.  There is no medical evidence that T2DM caused 
or aggravated headaches or an eye disorder.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.310(a) (2005).

The veteran has proffered his opinion that T2DM has caused or 
aggravated fatigue, headaches, and an eye disorder.  The 
veteran has not proffered evidence he has medical expertise 
or experience other than that common to laymen.  
Consequently, in each of the issues for secondary service 
connection, his opinion is not cognizable as evidence in this 
matter, which requires medical expertise to resolve.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).

A.  Fatigue

The only suggestion in the medical evidence that the 
veteran's fatigue and desire to sleep is proximately due to 
or the result of T2DM is the veteran's July 10, 2002 inquiry 
of a VA primary care physician whether his complaints of 
fatigue could be related to T2DM.  The physician opined that 
T2DM that was not well controlled could possibly be 
contributing to the veteran's feeling tired.

VA examined the veteran for compensation purposes in December 
2002.  The examiner opined it was highly unlikely there is an 
association between the veteran's T2DM and his fatigue.  VA 
examined him again in November 2004, and in January 2005 the 
November 2004 examiner reviewed the veteran's medical records 
in detail to determine if T2DM caused or aggravated the 
veteran's fatigue.  The examiner opined there is no 
association between the T2DM and the fatigue.

Weighing the November 2002 outpatient comment against the two 
VA compensation examination opinions, the compensation 
examination reports clearly outweigh the outpatient opinion.  
The outpatient comment was an acknowledgment of possibility, 
not a considered weighing of the probabilities.  The 
compensation examiners sought medical evidence in support of 
an association between T2DM and the veteran's fatigue in 
clinical interviews, examinations and review of the veteran's 
medical records and then determined there was none.  Whereas 
either cause or aggravation of fatigue by T2DM would be an 
association between them, the finding of no association is 
construed as meaning T2DM neither caused nor aggravated 
fatigue with a desire to sleep.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).



B.  Headaches

The opinion that the veteran's headaches are caused or 
aggravated by T2DM is his alone.  His opinion is not 
cognizable evidence of the correctness of the diagnosis.  
Espiritu, 2 Vet. App. 492.

The VA outpatient records show complaints of headaches, but 
no medical opinion that T2DM caused or aggravated them.  A VA 
neurologist examined the veteran for compensation purposes in 
January 2003 and in November 2004 to determine whether T2DM 
caused or aggravated his headaches.  After clinical interview 
in which the veteran described the characteristics of his 
headaches and other features that inform a neurological 
diagnosis, both examiners opined that his headaches were not 
associated with T2DM.  In this context, "not associated 
with" means neither caused nor aggravated.

In the absence of medical evidence that T2DM causes or 
aggravates the veteran's headaches, the medical opinions that 
T2DM does not cause or aggravate his headaches must outweigh 
his lay opinion that it does.  The conclusion must be that 
any disability associated with the veteran's headaches is not 
proximately due to or the result of service-connected T2DM.  
38 C.F.R. § 3.310(a) (West 2002); 38 C.F.R. § Allen, 7 Vet. 
App. 439.

C.  Eye disorder

The veteran proffers his opinion that service-connected T2DM 
has caused or aggravated a bilateral eye disorder.  For the 
reasons stated above, his opinion is not cognizable evidence 
of the correction of the assertion.  Espiritu, 2 Vet. App. 
492.  The medical evidence of record is in consensus that he 
does not have any eye pathology related to T2DM.

VA ophthalmology examinations of December 2002 and November 
2004 found the veteran without diabetic retinopathy or any 
other diabetes related ocular effect.  The November 2004 
examination found early age-related macular degeneration.  
November 2004 outpatient ophthalmology examination for 
diabetes monitoring found early cataracts and no diabetic 
effects.

The absence of medical evidence that T2DM has caused or 
aggravated a disorder of the eyes, or either of them, the 
evidence must outweigh his lay opinion that it has.  The 
conclusion must be that any disability associated with the 
veteran's eyes is not proximately due to or the result of 
service-connected T2DM.  38 C.F.R. § 3.310(a) (West 2002); 
38 C.F.R. § Allen, 7 Vet. App. 439.


ORDER

An initial rating of type II diabetes mellitus in excess of 
20 percent is denied.

Secondary service connection for fatigue with desire to 
sleep, headaches, and bilateral eye disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


